DETAILED ACTION
Response to Amendments
The amendments filed on February 1, 2022 have been entered. Accordingly, claims 5, 9 and 19-20 are canceled, claims 21-24 are new, and claims 1-4, 6-8, 10-18 and 21-24 are currently pending in this application. The claim objections made of record in the Non-Final Office action mailed on October 1, 2021 have been withdrawn in view of Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
As per claim 11, the claim now recites “a first side of the wall”, in line 4, without proper antecedent basis. It should be noted that claim 11 was amended to delete the term “a wall”, and therefore, the term “wall” in line 4 no longer has antecedent basis. It appears that this was an inadvertent omission, since the rest of the claim was properly amended to recite “shell” in lieu of “wall”. For examination purposes, the recitation of “a first side of the wall” will be construed as --a first side of the shell--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-8, 12-14, 16-18 and 21-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kawakubo et al. (US 20030188857 A1), herein Kawakubo.
	As per claim 1, Kawakubo discloses a heat exchanger (100; see figure 1) of an HVAC system (the refrigeration cycle recited in the second sentence of paragraph 43), the heat exchanger (100) comprising: an inlet header (upper 140) configured to be coupled to a plurality of tubes (110) configured to extend between the inlet header (upper 140) and an outlet header (lower 140), wherein the inlet header (upper 140) comprises a shell (150 and 172) and a cavity (space for the internal components of 140) defined by the shell (see figures 2 and 3); a first distributor plate (160) configured to be disposed in the cavity of the inlet header (upper 140) such that a first plurality of orifices (161) disposed in the first distributor plate (160) fluidly couples with the plurality of tubes (110) to facilitate distribution of a refrigerant from the cavity defined by the shell of the inlet header (upper 140) to the plurality of tubes (110; as shown in figures 1-3), wherein the first plurality of orifices (161) includes a first characteristic (square) of orifice cross-sectional internal boundary size or shape (see figure 2); and a second distributor plate (171) configured to be disposed in the cavity (as shown in figures 2-3) of the inlet header (upper 140) such that a second plurality of orifices (171a and 171b) fluidly couples with the plurality of tubes (110) to facilitate distribution of the refrigerant from the cavity defined by the shell (150 and 172) of the inlet header (upper 140) to the plurality of tubes (110; as shown in figures 1-3), wherein the second plurality of orifices (171a and 171b) includes a second characteristic (rectangle) of orifice cross-sectional internal boundary size or shape different than the first characteristic (as evidenced by at least figure 2).
	As per claim 2, Kawakubo discloses wherein the first characteristic includes a first shape (square), and the second characteristic includes a second shape (rectangle) different than the first shape (see figure 2).
	As per claim 4, Kawakubo discloses wherein the first shape is a square (see figure 2).
	As per claim 6, Kawakubo discloses wherein a first wall of the first distributor plate (160) includes a first thickness (see relative size of 160 in figure 2), the first plurality of orifices (161) extends through the first wall and includes a first depth corresponding with the first thickness (evident from figure 2), a second wall of the second distributor plate (171) includes a second thickness (see relative size of 171 in figure 2) different than the first thickness (as shown in figure 2, 160 is thinner than 171), the second plurality of orifices (171a and 171b) extends through the second wall and includes a second depth corresponding with the second thickness (evident from figures 2-3 and paragraph 49), and the first depth is different than the second depth (the first depth is equal to the thickness of the first plate 160 while the second depth is equal to the thickness of the second plate 171).
	As per claim 7, Kawakubo discloses wherein cavity defined by the shell (150 and 172) of the inlet header (upper 140) is configured to receive only the second distributor plate (171) in an assembled configuration (e.g. see the embodiment of figure 6, which omits the first plate 160; see also paragraph 78).
	As per claim 8, Kawakubo discloses wherein the cavity defined by the shell (150 and 172) of the inlet header (upper 140) is configured to receive the first distributor plate (160) and the second distributor plate (171) at the same time (as shown in the embodiment of figure 2).
	As per claim 12, Kawakubo discloses a heating, ventilation, and air conditioning (HVAC) system (see paragraph 43), comprising: a fin-and-tube heat exchanger (100; see figure 1 and paragraph 45) configured to receive a refrigerant of the HVAC system (as evidenced by the arrows in figure 1), wherein the fin-and-tube heat exchanger (100) comprises: an inlet header (upper 140) having a shell (150 and 172), a cavity (space inside 150 and 172) defined by an inner surface of the shell (see at least figures 2-3), and a plurality of shell openings (172a) through the shell (at 172); a plurality of tubes (110) coupled to an outer surface (lower surface of 172) of the shell (150 and 172) opposing the inner surface of the shell (150 and 172) such that the plurality of shell openings (172a) through the shell (150 and 172) are fluidly coupled with the plurality of tubes (110; as shown in figures 1-3); a first refrigerant distributor (160) disposed in the cavity defined by the inner surface of the shell of the inlet header (upper 140) and having a first plurality of orifices (161) fluidly and removably (160 can be eliminated; see paragraph 78) coupled with the plurality of shell openings (evident from at least figures 2-3); and a second refrigerant distributor (171) configured to replace (as shown in the embodiment of figure 6; as described in at least paragraphs 77-78) the first refrigerant distributor (160) in the cavity defined by the inner surface of the shell (150 and 172) of the inlet header (upper 140) and having a second plurality of orifices (171a) configured to fluidly and removably couple (e.g. via disassembly) with the plurality of shell openings (172a).
	As per claim 13, Kawakubo discloses wherein the first plurality of orifices (171a) comprises a first characteristic (square) of orifice cross-sectional internal boundary size or shape (see figure 2), and the second plurality of orifices (172a) comprises a second characteristic (rectangle) of orifice cross-sectional internal boundary size or shape different than the first characteristic (see figure 2).
	As per claim 14, Kawakubo discloses wherein the first characteristic is a first shape (square) and the second characteristic is a second shape () different than the first shape (see figure 2).
	As per claim 16, Kawakubo discloses wherein the first shape is a square (see figure 2).
	As per claim 17, Kawakubo discloses wherein the first characteristic (square) is a first cross-sectional area (as shown in figure 2) and the second characteristic (rectangle) is a second cross-sectional area different than the first cross-sectional area (see figure 2).
	As per claim 18, Kawakubo discloses wherein a first wall of the first refrigerant distributor (160) includes a first thickness (see relative thickness of 160 in figure 2), the first plurality of orifices (161) extends through the first wall and includes a first depth corresponding with the first thickness (evident from figure 2), a second wall of the second refrigerant distributor (171) includes a second thickness (see relative thickness of 171 in figure 2) different than the first thickness (evident from figure 2), the second plurality of orifices (171a) extends through the second wall and includes a second depth corresponding with the second thickness (evident from figures 2-3), and the first depth is different than the second depth (the first depth is equal to the first thickness of 160 while the second depth is equal to the second thickness of 171).
	As per claim 21, Kawakubo discloses wherein the shell (150 and 172) comprises: an inner surface (bottom surface of 150 and/or upper surface of 172) defining the cavity of the inlet header (as shown in figures 2-3); an outer surface (upper surface of 150 and/or lower surface of 172) opposing the inner surface (see figures 2-3); and a plurality of shell openings (172a) extending through the shell (at 172), fluidly coupled with the cavity (space inside 140), and configured to be fluidly coupled with the plurality of tubes (as shown in figures 1-3).  
As per claim 22, Kawakubo discloses wherein: the first distributor plate (160) is configured to be disposed in the cavity defined by the shell (150 and 172) of the inlet header (upper 140) such that the first plurality of orifices (161) disposed in the first distributor plate (160) fluidly couples with the plurality of tubes (110) via the plurality of shell openings (172a); and the second distributor plate (171) is configured to be disposed in the cavity defined by the shell (150 and 172) of the inlet header (upper 140) such that the second plurality of orifices (171a and 171b) disposed in the second distributor plate (171) fluidly couples with the plurality of tubes (110) via the plurality of shell openings (172a).  
As per claim 23, Kawakubo discloses wherein the cavity (internal space) defined by the shell (150 and 172) of the inlet header (upper 140) comprises a first cross-sectional width (e.g. defined by Ln or Lt) and the first refrigerant distributor (160) comprises a second cross-sectional width (e.g. cross-section measured vertically in figure 3) that is less than the first cross-sectional width (evident from at least figure 3).  
As per claim 24, Kawakubo discloses wherein: a first orifice (e.g. the outermost orifice in figure 2) of the first plurality of orifices (161) and a second orifice (e.g. a longitudinally-adjacent orifice in figure 2) of the first plurality of orifices (161) are spaced a first distance (as shown in figure 2); a first shell opening (outermost opening in figure 2) of the plurality of shell openings (172a) and a second shell opening (an adjacent opening in figure 2) of the plurality of shell openings (172) are spaced a second distance (see at least figure 2); and the first distance is equal to the second distance (as evidenced by the description in at least paragraphs 48, 53, 56), such that the first orifice (a first 161) is fluidly coupled with the first shell opening (a first 172a) and the second orifice (a second 161) is fluidly coupled with the second shell opening (a second 172a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo (US 20030188857 A1) in view of Higashiiue et al. (US 20160116231 A1), herein Higashiiue.
As per claims 3 and 15, Kawakubo may not explicitly disclose wherein the first shape is a circle.
On the other hand, Higashiiue discloses wherein a first shape (see orifices of 24_1 through 24_4) is a circle (as shown in figure 6).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.1 
As per (1), it should be noted that Kawakubo explicitly suggests changing the positions, shapes and sizes of the header openings depending on design demands (see paragraph 60). Higashiiue also recognizes that the shape of a flow passage defines a flow resistance within the heat exchanger (see paragraph 45). Thus, Higashiiue describes numerous embodiments that comprise different shapes for the header unit (see figures 2-16). One of ordinary skill in the art would recognize that selecting a circular shape for the openings can be done as a matter of optimizing the flow characteristics within the header. As per (2), one of ordinary skill in the art would recognize that since the prior art of Higashiiue has successfully implemented its own teachings with regards to the first shape being a circle, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Kawakubo. Said reasonable expectation of success is apparent from the fact that both Kawakubo and Higashiiue are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. heat exchangers). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Kawakubo may be significantly improved by incorporating the prior art teachings of Higashiiue, since the teachings of Higashiiue serve to complement the teachings of Kawakubo by virtue of suggesting the optimization of the flow characteristics within the header by virtue of geometrical changes to the openings thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kawakubo and to have modified them with the teachings of Higashiiue, by having the first shape be a circle, in order to optimize the flow characteristics of the header, without yielding unpredictable results.
	
Allowable Subject Matter and Reasons for Allowance
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, when taken as a whole neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim 10. There are no prior art teachings that would otherwise supplement or substitute the teachings of Kawakubo to arrive at the claimed invention. The prior art fails to teach the arrangement of a copper tube configured to extend between the inlet to the inlet header and the internal space of the inlet header. Although other prior art teachings, such as Voorhis et al. (US 20150345843 A1) and Rios et al. (US 20080093051 A1), provide support for having a tube inside a header (see figures 3 of each of Voorhis and Rios), neither prior art reference provides a suggestion for a copper tube being inside an inlet header that comprises the first and second distributor plates, as claimed. It should be noted that the tube(s) in Voorhis and Rios serve(s) to distribute refrigerant within the header, thus neither prior art reference relies on additional structures (e.g. distributor plates) to further distribute refrigerant.
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale2 for including a tube inside the header to arrive at the claimed invention, the reliance on said rationale is admonished3 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different structures to distribute refrigerant) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Kawakubo require the specific arrangement of the header as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Kawakubo to arrive at the claimed invention would be based on improper hindsight, and would render Kawakubo inoperable for its intended purpose. Assuming arguendo, including a tube inside the header of Kawakubo would change the principles of operation thereof, since it would require completely redesigning the internal structure of the header such that the fluid flow throughout the heat exchanger achieves the intended purpose of providing adequate heat exchange, as currently described therein. For instance, inserting a copper tube inside the header of Kawakubo could interfere with the distributor plates located therein, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
Response to Arguments
Applicant's arguments filed on February 1, 2022 (herein, “the Remarks”) have been fully considered but they are not persuasive. It should be noted that the amendments to the claims have  required further search and/or consideration, resulting in the new grounds of rejection outlined in this Office action. Applicant’s arguments will be addressed herein to the extent that they are applicable to said new grounds of rejection.
As per claims 1 and 12, Applicant appears to argue that the previous anticipatory prior art reference of Higashiiue no longer anticipates claims 1 and 12, as currently recited. In particular, Applicant argues that the stacking-type header arrangement of Higashiiue does not disclose the newly claimed shell and a cavity defined by the shell.4 The previous § 102 rejections have been withdrawn in view of Applicant’s amendments.
However, it should be noted that the new grounds of rejection rely on Kawakubo to anticipate the claimed invention. In essence, it is deemed that Kawakubo teaches the shell configuration with the cavity as currently claimed, and therefore, Applicant’s arguments are considered unpersuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.
        2 See MPEP § 2143 (I) (E).
        3 Id., at § 2145 (X) (B).
        4 See pages 8-9 of the Remarks.